Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 1 of 29 Page ID #:1038




     1                                                                         O
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   THE PLS.COM, LLC,                      Case No. 2:20-cv-04790-JWH-RAOx
    12               Plaintiff,
                                                MEMORANDUM OPINION ON
    13         v.                               MOTIONS OF DEFENDANTS TO
                                                DISMISS PLAINTIFF’S
    14   THE NATIONAL ASSOCIATION               AMENDED COMPLAINT [ECF
           OF REALTORS;                         Nos. 50, 53, & 55] and MOTION TO
    15   BRIGHT MLS, INC.;                      STRIKE OF DEFENDANT
         MIDWEST REAL ESTATE DATA,              CALIFORNIA REGIONAL
    16     LLC; and                             MULTIPLE LISTING SERVICE,
         CALIFORNIA REGIONAL                    INC. [ECF No. 54]
    17     MULTIPLE LISTING SERVICE,
           INC.,
    18
                     Defendants.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 2 of 29 Page ID #:1039




     1                                I. INTRODUCTION
     2          This antitrust case concerns an alleged conspiracy among three regional
     3   real property multiple listing services—Defendants Bright MLS, Inc. (“Bright
     4   MLS”); Midwest Real Estate Data, LLC (“Midwest RED”); and California
     5   Regional Multiple Listing Service, Inc. (“Cal Regional MLS”) (collectively, the
     6   “MLS Defendants”)—and Defendant The National Association of Realtors
     7   (“NAR”) to eliminate a competitor, Plaintiff The PLS.com, LLC. PLS
     8   maintains that Defendants are engaging in an unreasonable restraint of trade in
     9   violation of § 1 of the Sherman Act, 15 U.S.C. § 1, and California’s Cartwright
    10   Act, Cal. Bus. & Prof. Code § 16720(a)–(c).1
    11          Before the Court are the three motions of Defendants Bright MLS and
    12   Midwest RED (jointly), Cal Regional MLS, and NAR, respectively, to dismiss
    13   PLS’s Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of
    14   Civil Procedure.2 Also pending before the Court is the motion of Cal Regional
    15   MLS to strike the second claim for relief in PLS’s Amended Complaint
    16   pursuant to California’s Anti-SLAPP Statute, Cal. Civ. Proc. Code § 425.16.3
    17   The Court held a hearing on Defendants’ three Motions to Dismiss and on Cal
    18   Regional MLS’s Motion to Strike on October 15, 2020. After considering the
    19   papers filed in support of and in opposition to all four Motions4 and the
    20
         1
                First Am. Compl. (the “Amended Complaint”) [ECF No. 46] ¶¶ 123 &
    21   126.
         2
    22          Defs. Bright MLS’s and Midwest RED’s Mot. to Dismiss (the “Bright
         MLS & Midwest RED Motion”) [ECF No. 50]; Def. Cal Regional MLS’ Mot.
    23   to Dismiss (the “Cal Regional MLS Motion”) [ECF No. 53]; and Def. NAR’s
         Mot. to Dismiss (the “NAR Motion”) [ECF No. 55] (collectively, the
    24   “Motions”).
         3
                Def. Cal Regional MLS’ Mot. to Strike Pl.’s Second Claim for Violation
    25   of the Cartwright Act Pursuant to Cal. Code Civ. Proc. § 425.16 (Anti-SLAPP
         Statute) (the “Motion to Strike”) [ECF No. 54].
    26   4
                The Court considered the following papers: (1) the Amended Complaint;
    27   (2) the Motions (including all of their respective supporting declarations and
         attachments); (3) the Motion to Strike; (4) Pl.’s Opp’n to the Motions (the
    28   “Opposition”) [ECF No. 62]; (5) Pl.’s Opp’n to the Motion to Strike [ECF
         No. 63]; (6) Defs. Bright MLS’s and Midwest RED’s Reply in Supp. of Mot. to
                                                 -2-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 3 of 29 Page ID #:1040




     1   arguments of counsel presented at the hearing, for the reasons explained herein,
     2   the Court will GRANT Defendants’ Motions to Dismiss without leave to
     3   amend and will DENY Defendant Cal Regional MLS’s Motion to Strike as
     4   moot.
     5                                  II. BACKGROUND5
     6           Transactions for the sale of residential real estate involve a seller and a
     7   buyer who are typically each represented by a real estate professional.6 Real
     8   estate professionals are licensed real estate brokers and agents.7 Agents have the
     9   most direct relationship with the consumer; they solicit listings, work with
    10   sellers to market their homes, and work with buyers to find homes that match
    11   the buyers’ preferences.8 Brokers supervise agents and often provide branding,
    12   advertising, and other services that help agents attract sellers and buyers and
    13   complete transactions.9 Brokers and agents compete between and among
    14
    15
    16
         Dismiss (the “Bright MLS & Midwest RED Reply”) [ECF No. 64]; (7) Def. Cal
    17   Regional MLS’ Reply in Supp. of Mot. to Dismiss (the “Cal Regional MLS
         Reply”) [ECF No. 65]; (8) Def. NAR’s Reply in Supp. of Mot. to Dismiss (the
    18   “NAR Reply”) [ECF No. 66]; (9) Def. Cal Regional MLS’ Reply in Supp. of
         Motion to Strike [ECF No. 67]; (10) Pl.’s Notice of Suppl. Authority in Supp.
    19   of Opposition [ECF No. 71]; (11) Suppl. Brief in Supp. of the Motions (the
         “Defs.’ Suppl. Brief”) [ECF No. 83]; (12) Suppl. Brief in Supp. of the
    20   Opposition (the “Pl.’s Suppl. Brief”) [ECF No. 84]; (13) Pl.’s Notice of Suppl.
         Authority [ECF No. 86] and Pl.’s Ex. to Suppl. Authority. [ECF No. 87]; and
    21   (14) Def. NAR’s Notice of Resp. to Pl.’s Suppl. Authority (including its
         attachments) [ECF No. 88].
    22   5
                The Court assumes the truth of the factual allegations in PLS’s Amended
         Complaint solely for the purpose of deciding the Motions. The Court restates
    23   PLS’s allegations for context, but it makes no determination regarding their
         veracity at this stage of the case. See, e.g., Cahill v. Liberty Mut. Ins. Co., 80 F.3d
    24   336, 337-38 (9th Cir. 1996) (on a motion to dismiss for failure to state a claim,
         “[a]ll allegations of material fact are taken as true and construed in the light
    25   most favorable to the nonmoving party”).
         6
    26          Amended Complaint ¶¶ 27 & 28.
         7
                Id. at ¶ 27.
    27   8
                Id.
    28   9
                Id.

                                                   -3-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 4 of 29 Page ID #:1041




     1   themselves to provide residential real estate brokerage services to home sellers
     2   and buyers.10
     3   A.    The MLS Defendants and NAR
     4         Most residential real property for sale in the United States is marketed
     5   through a multiple listing service (“MLS”) platform.11 MLSs are joint ventures
     6   among, in effect, their members: licensed real estate professionals doing
     7   business in a particular local or regional area.12 Real estate professionals pay for
     8   membership and, therefore, access to an MLS, and those professionals must
     9   adhere to any restrictions that the MLS imposes.13 An MLS combines its
    10   members’ home sale listings information into a central database and then makes
    11   the listing data available to all of its members.14 Listing a property on an MLS
    12   enables a home seller’s professional to market the property to a large set of
    13   potential buyers.15 Correspondingly, a professional who represents a buyer can
    14   search an MLS for listed homes in the area that match the buyer’s preferences.16
    15         The value of the network services provided by an MLS is largely a
    16   function of the number of members within the network.17 That is, the greater
    17   the number of members in the MLS, the greater the number of listings on the
    18   MLS, which increases the value of membership.18 Bright MLS, Cal Regional
    19   MLS, and Midwest RED are each regional MLSs: Bright MLS serves the Mid-
    20
    21
    22   10
               Id. at ¶ 32.
         11
    23         Id. at ¶ 1.
         12
               Id.at ¶ 32 & 34.
    24   13
               Id. at ¶ 32.
    25   14
               Id.
         15
    26         Id.
         16
               Id.
    27   17
               Id. at ¶ 50 & 51.
    28   18
               Id. at ¶¶ 32, 50, & 51.

                                                  -4-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 5 of 29 Page ID #:1042




     1   Atlantic region;19 Cal Regional MLS serves California;20 and Midwest RED
     2   serves areas in the Upper Midwest.21
     3         NAR is a trade association with more than 1.4 million individual members
     4   who are organized into 54 state and territorial associations and more than 1,200
     5   local associations (the “Realtor Associations”).22 NAR establishes and
     6   promulgates policies and professional standards for its individual members and
     7   for its Realtor Associations.23 Most real estate professionals in the U.S. are
     8   NAR members.24 Realtor Associations are required to adopt the rules and
     9   polices promulgated by NAR and to enforce those rules on the real estate
    10   professionals comprising the associations.25 Those policies include NAR’s
    11   Handbook on Multiple Listing Policy.26
    12   B.    The NAR-Affiliated MLS System
    13         There are around 600 MLSs nationwide that are affiliated with NAR
    14   through their ownership or operation by NAR’s Realtor Associations (the
    15   “NAR-affiliated MLSs”).27 NAR-affiliated MLSs are required to adopt new or
    16   amended NAR policies.28 All NAR-affiliated MLSs are actual or potential
    17
    18
         19
    19          Id. at ¶ 19 (Bright MLS is owned and controlled by NAR members
         throughout the states of New Jersey, Delaware, Maryland, Pennsylvania, West
    20   Virginia; the Commonwealth of Virginia; and the District of Columbia).
         20
                Id. at ¶ 18 (Cal Regional MLS “is the largest MLS in the United States
    21   with over 100,000 members who have access to more than 70[%] of the listings
         for sale in California”).
    22   21
                Id. at ¶ 20 (Midwest RED serves northern Illinois, southern Wisconsin,
    23   and northwest Indiana, with over 45,000 members).
         22
                Id. at ¶ 17. “Realtor” is a registered trademark of NAR.
    24   23
                Id. at ¶¶ 30 & 33.
    25   24
                Id.at ¶ 29.
         25
    26          Id. at ¶ 30.
         26
                Id. at ¶ 33.
    27   27
                Id. at ¶¶ 2 & 33.
    28   28
                Id. at ¶ 35.

                                                 -5-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 6 of 29 Page ID #:1043




     1   competitors with other NAR-affiliated MLSs.29 Bright MLS and Cal Regional
     2   MLS are NAR-affiliated MLSs,30 while Midwest RED is indirectly owned and
     3   controlled by NAR members.31 Real estate professionals are not required to be
     4   NAR members to participate in NAR-affiliated MLSs.32 Consequently, many
     5   real estate professionals who are not NAR members participate in
     6   NAR-affiliated MLSs.33
     7         The majority of NAR-affiliated MLSs are for-profit entities that charge
     8   membership fees for access to their services.34 For years, NAR-affiliated MLSs
     9   have enjoyed a high market share across the country.35
    10   C.    Pocket Listings
    11         MLSs generally impose specific requirements for their members’ entry of
    12   listing data regarding residential real properties. Sometimes, for a variety of
    13   reasons (including privacy), sellers of residential real property want to avoid
    14   providing all of the information required to market a listing through an MLS. A
    15   seller with those interests might ask her real estate professional to market the
    16   listing by other means, outside of an NAR-affiliated MLS system. An off-MLS
    17   listing service is referred to as a “pocket listing.”36 A pocket listing allows a
    18   seller to customize and to limit the amount of information that she provides
    19   about her home, and, in this way, a pocket listing affords a seller with a level of
    20   privacy and discretion that is not available with an MLS listing.37 Historically,
    21
    22   29
               Id. at ¶ 40.
         30
    23         Id. at ¶¶ 18 & 19.
         31
               Id. at ¶ 20.
    24   32
               Id. at ¶ 34.
    25   33
               Id.
         34
    26         Id. at ¶ 39.
         35
               Id. at ¶ 38.
    27   36
               Id. at ¶ 7.
    28   37
               Id. at ¶¶ 6 & 61.

                                                  -6-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 7 of 29 Page ID #:1044




     1   pocket listings were marketed bilaterally by real estate professionals—“face to
     2   face, through phone calls, or by email.”38
     3         PLS was created in 2017 in response to consumer demand for a
     4   centralized, nationwide searchable repository for pocket listings.39 Like an MLS,
     5   membership in PLS is available to all licensed real estate professionals who pay a
     6   membership fee. But unlike the many regionally-based MLSs, each of which
     7   charges its own membership fee, PLS charges a single fee to access its
     8   nationwide network.40 By joining PLS, real estate professionals can privately
     9   share pocket listings in cooperation with other members while avoiding the
    10   exposure of those listings through the NAR-affiliated MLSs.41 Also unlike MLS
    11   listings, PLS offers sellers the ability to share as much or as little information
    12   about their property as they desire.42 In sum, PLS’s business model combines
    13   the network efficiencies of an MLS with the privacy and discretion of the pocket
    14   listing on a national—as opposed to a local or regional—platform.43
    15   D.    The Clear Cooperation Policy
    16         1.     Definition
    17         On November 11, 2019, NAR adopted its “Clear Cooperation Policy.”44
    18   The text of the Clear Cooperation Policy is as follows:
    19         Within one (1) business day of marketing a property to the public,
    20         the listing broker must submit the listing to the MLS for cooperation
    21         with other MLS participants. Public marketing includes, but is not
    22         limited to, flyers displayed in windows, yard signs, digital marketing
    23
         38
               Id. at ¶ 8.
    24   39
               Id. at ¶¶ 8 & 58.
    25   40
               Id. at ¶¶ 59, 60, 63, & 64.
         41
    26         Id. at ¶ 8.
         42
               Id. at ¶ 61.
    27   43
               Id. at ¶¶ 12 & 61.
    28   44
               Id. at ¶¶ 86–90.

                                                  -7-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 8 of 29 Page ID #:1045




     1         on public facing websites, brokerage website displays . . ., digital
     2         communications marketing (email blasts), multi-brokerage listing
     3         sharing networks, and applications available to the general public.45
     4         NAR created an exception to its Clear Cooperation Policy for so-called
     5   “office listings,” which are listings marketed entirely within a brokerage firm
     6   without submission to an MLS.46 The Clear Cooperation Policy became
     7   effective on January 1, 2020, and it was included as a mandatory rule in the 2020
     8   NAR Handbook on Multiple Listing Policy.47 NAR-affiliated MLSs enforce
     9   Clear Cooperation by monitoring members’ adherence to the policy, by
    10   encouraging members to report violations, and by threatening or imposing
    11   penalties on members for non-compliance.48
    12         2.     History and Adoption
    13         In the months leading up to NAR’s adoption of the Clear Cooperation
    14   Policy, the MLS Defendants privately and publicly coordinated with NAR,
    15   which has a national footprint, to formulate Clear Cooperation as a method to
    16   stamp out pocket listings.49 The collusion between the MLS Defendants and
    17   NAR began in August 2019 at a meeting of NAR’s MLS Technology and
    18   Emerging Issues Advisory Board.50 PLS alleges, on information and belief, that
    19   a representative of Midwest RED was present at this meeting as a representative
    20   of the Council of Multiple Listing Services (the “MLS Council”).51 The NAR
    21
    22
         45
               Id. at ¶ 89.
    23   46
               Id. at ¶ 93.
    24   47
               Id. at ¶ 90. NAR-affiliated MLSs, including Bright MLS and Cal Regional
         MLS, were required to modify their rules by May 1, 2020, to conform to the
    25   Clear Cooperation Policy. Id.
         48
    26         Id. at 94.
         49
               See id. at ¶¶ 69–86.
    27   50
               Id. at ¶ 71.
    28   51
               Id.

                                                -8-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 9 of 29 Page ID #:1046




     1   Technology and Emerging Issues Advisory Board ultimately voted to
     2   recommend a version of what would become the Clear Cooperation Policy.52
     3         In September 2019, the MLS Defendants were among the signatories of a
     4   white paper that called for action against the threat of pocket listings.53 On
     5   October 16, 2019, Bright MLS adopted a policy similar to the Clear Cooperation
     6   Policy, which (as discussed above) NAR adopted the next month.54 Around the
     7   same time, Midwest RED published a statement supporting the adoption of the
     8   Clear Cooperation Policy at NAR’s upcoming convention.55 On October 17 and
     9   18, 2019, the MLS Defendants met at an MLS Council conference.56 The CEO
    10   of Midwest RED and the Chairman of Bright MLS each made statements at the
    11   conference to address the purported threat of pocket listings to the MLS
    12   business model. Midwest RED’s CEO discussed Midwest RED’s pocket listing
    13   policy,57 and Bright MLS’s Chairman advocated for the adoption of similar
    14   policies—including the policy that eventually became Clear Cooperation—and
    15   encouraged participants to attend the upcoming NAR convention.58
    16                              III. LEGAL STANDARD
    17   A.    Motions to Dismiss
    18         A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
    19   Procedure tests the legal sufficiency of the claims asserted in a complaint.
    20   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In ruling on a Rule 12(b)(6)
    21   motion, “[a]ll allegations of material fact are taken as true and construed in the
    22   light most favorable to the nonmoving party.” Am. Family Ass’n v. City &
    23
         52
               Id.
    24   53
               Id. at ¶ 75.
    25   54
               Id. at ¶ 76.
         55
    26         Id. at ¶ 77.
         56
               Id. at ¶ 78.
    27   57
               Id. at ¶ 79.
    28   58
               Id. at ¶¶ 80–85.

                                                 -9-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 10 of 29 Page ID #:1047




      1   County of San Francisco, 277 F.3d 1114, 1120 (9th Cir. 2002). Although a
     2    complaint attacked through a Rule 12(b)(6) motion “does not need detailed
      3   factual allegations,” a plaintiff must provide “more than labels and
     4    conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      5          To state a plausible claim for relief, the complaint “must contain
     6    sufficient allegations of underlying facts” to support its legal conclusions. Starr
      7   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Factual allegations must be
      8   enough to raise a right to relief above the speculative level on the assumption
     9    that all the allegations in the complaint are true (even if doubtful in fact) . . . .”
    10    Twombly, 550 U.S. at 555 (citations and footnote omitted). Accordingly, to
     11   survive a motion to dismiss, a complaint “must contain sufficient factual matter,
     12   accepted as true, to state a claim to relief that is plausible on its face,” which
     13   means that a plaintiff must plead sufficient factual content to “allow[] the Court
     14   to draw the reasonable inference that the defendant is liable for the misconduct
     15   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
     16   omitted). A complaint must contain “well-pleaded facts” from which the Court
     17   can “infer more than the mere possibility of misconduct.” Id. at 679.
     18   B.     Leave to Amend
     19          Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, leave to
    20    amend “shall be freely granted when justice so requires.” The purpose
     21   underlying the amendment policy is to “facilitate decision on the merits, rather
    22    than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127
    23    (9th Cir. 2000). Leave to amend should be granted unless the Court determines
    24    “that the pleading could not possibly be cured by the allegation of other facts.”
    25    Id. (quoting Doe v. United States, 8 F.3d 494, 497 (9th Cir. 1995)).
    26                                     IV. DISCUSSION
    27           PLS argues that, by promulgating and adopting the Clear Cooperation
    28    Policy, Defendants engaged in an unreasonable restraint of trade in violation of

                                                    -10-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 11 of 29 Page ID #:1048




      1   § 1 of the Sherman Act and California’s Cartwright Act.59 To assess the
     2    plausibility of PLS’s claims, it is necessary first to take note of the applicable
      3   antitrust principles and the elements that PLS must plead to state a claim. See
     4    Iqbal, 556 U.S at 675; Twombly, 550 U.S. at 553–54.
      5   A.    PLS’s Claim Under § 1 of the Sherman Act
     6          Section 1 of the Sherman Act provides that “[e]very contract,
      7   combination in the form of trust or otherwise, or conspiracy, in restraint of trade
      8   or commerce among the several States, or with foreign nations, is declared to be
     9    illegal.” 15 U.S.C. § 1. “Congress designed the Sherman Act as ‘a consumer
    10    welfare prescription.’” Reiter v. Sonotone Corp., 442 U.S. 330, 343 (1979)
     11   (quoting R. BORK, THE ANTITRUST PARADOX 66 (1978)). Key concepts
     12   underlying antitrust law include the notion that when economic resources are
     13   allocated to their best use, and when competitive price and quality are assured to
     14   the consumer, consumer welfare is maximized. See Rebel Oil Co. v. Atl. Richfield
     15   Co., 51 F.3d 1421, 1433 (9th Cir. 1995); accord National Gerimedical Hosp. and
     16   Gerontology Ctr. v. Blue Cross of Kansas City, 452 U.S. 378, 387–88 & n.13 (1981).
     17   Thus, “an act is deemed anticompetitive under the Sherman Act only when it
     18   harms both allocative efficiency and raises the prices of goods above competitive
     19   levels or diminishes their quality.” Id. Accordingly, the Supreme Court has
    20    repeatedly emphasized that in enacting the Sherman Act, “Congress intended to
     21   outlaw only unreasonable restraints” on trade or commerce. Texaco Inc. v.
    22    Dagher, 547 U.S. 1, 5 (2006) (quoting State Oil Co. v. Khan, 522 U.S. 3, 10
    23    (1997)).
    24          Restraints can be unreasonable for antitrust purposes in one of two ways.
    25    Some restraints are unreasonable per se because they “always or almost always
    26    tend to restrict competition and decrease output.” Broadcast Music, Inc. v.
    27
    28    59
                Id. at ¶¶ 123 & 126.

                                                   -11-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 12 of 29 Page ID #:1049




      1   Columbia Broadcasting Sys., Inc., 441 U.S. 1, 19-20 (1979); see also Ohio v.
     2    American Express Co., 138 S. Ct. 2274, 2283 (2018) (“Amex”). If the challenged
      3   restraint is not unreasonable per se, then the restraint is judged under the Rule of
     4    Reason. Id. at 2284.
      5         Most antitrust claims are analyzed under the Rule of Reason. See State
     6    Oil Co. v. Khan, 522 U.S. 3, 10 (1997). The goal of the Rule of Reason analysis is
      7   to “distinguis[h] between restraints with anticompetitive effect that are harmful
      8   to the consumer and restraints stimulating competition that are in the
     9    consumer’s best interest.” Id. (quoting Leegin Creative Leather Products, Inc. v.
    10    PSKS, Inc., 551 U.S. 877, 886 (2007)). To state a § 1 claim under the Rule of
     11   Reason, a plaintiff must plead sufficient facts to show the plausible existence of
     12   “(1) a contract, combination or conspiracy among two or more persons or
     13   distinct business entities; (2) by which the persons or entities intended to harm
     14   or restrain trade or commerce among the several States, or with foreign nations;
     15   (3) which actually injures competition.” Kendall v. Visa U.S.A., Inc., 518 F.3d
     16   1042, 1047 (9th Cir. 2008). In addition, a plaintiff must also plead (4) that it was
     17   harmed by the unlawful anti-competitive restraint and that such harm flowed
     18   from an “anti-competitive aspect of the practice under scrutiny.” Atl. Richfield
     19   Co. v. USA Petroleum Co., 495 U.S. 328, 334 (1990). The latter element is
    20    referred to as an “antitrust injury.” Brantley v. NBC Universal, Inc., 675 F.3d
     21   1192, 1197 (9th Cir. 2012); accord Atl. Richfield, 4985 U.S. at 334.
    22          The underlying goal of the per se rule and the Rule of Reason is,
    23    ultimately, the same; both “‘are employed “to form a judgment about the
    24    competitive significance of the restraint.”’ [Citation.] ‘[W]hether the ultimate
    25    finding is the product of a presumption or actual market analysis, the essential
    26    inquiry remains the same—whether or not the challenged restraint enhances
    27    competition.’” Atl. Richfield, 495 U.S. at 342 n.12 (internal citations omitted).
    28    In this regard, the antitrust injury requirement is paramount. “The antitrust

                                                  -12-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 13 of 29 Page ID #:1050




      1   injury requirement ensures that a plaintiff can recover only if the loss stems from
     2    a competition-reducing aspect or effect of the defendant’s behavior.” Id. at 341
      3   (emphasis in original).
     4           1.     Antitrust Injury
      5          Standing is a “threshold question in every federal case;” it implicates
     6    “the power of the court to entertain the suit.” Warth v. Seldin, 422 U.S. 490,
      7   498 (1975) (“the question of standing is whether the litigant is entitled to have
      8   the court decide the merits of the dispute or of particular issues”). In private
     9    antitrust cases, the plaintiff is required to make plausible allegations regarding
    10    both constitutional standing and antitrust standing. See Associated Gen.
     11   Contractors of Calif., Inc. v. Calif. State Council of Carpenters, 459 U.S. 519, 535
     12   n.31 (1983). In the constitutional dimension, standing requires justiciability:
     13   that “the plaintiff has made out a ‘case or controversy’ between himself and the
     14   defendant within the meaning of [Article] III.” Warth, 422 U.S. at 498. In most
     15   antitrust cases, the “[h]arm to the antitrust plaintiff is sufficient to satisfy the
     16   constitutional standing requirement of injury in fact.” Associated Gen.
     17   Contractors, 459 U.S. at 535 n.31. But the standing inquiry does not end there.
     18          In addition to the traditional constitutional limitations upon standing,
     19   “Congress imposed . . . limitations upon those who can recover damages under
    20    the antitrust laws.” Pool Water Prods. v. Olin Corp., 258 F.3d 1024, 1034 (9th
     21   Cir. 2001); see also Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477,
    22    485–86 (1977). These limitations are often referred to as “antitrust standing
    23    requirements.” Pool Water, 258 F.3d at 1034. Because § 1 of the Sherman Act
    24    does not provide a private right of action, private parties like PLS must bring
    25    their Sherman Act claim “pursuant to the authorization under [§] 4 of the
    26
    27
    28

                                                   -13-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 14 of 29 Page ID #:1051




      1   Clayton Act.”60 Id. Under that statute, “private plaintiffs can be compensated
     2    only for injuries that the antitrust laws were intended to prevent.” Id.; see also
      3   Atl. Richfield, 495 U.S. at 334 (the plaintiff must plausibly allege “the existence
     4    of ‘antitrust injury.’” (quoting Brunswick, 429 U.S. at 489)).61
      5         As a rule of standing, the “antitrust injury” requirement embodies the
     6    fundamental principle that antitrust laws “were enacted for ‘the protection of
      7   competition not competitors’” Brunswick Corp., 429 U.S. at 488 (quoting Brown
      8   Shoe Co. v. United States, 370 U.S. 294, 320 (1962)) (emphasis in original),
     9    because “‘[i]t is inimical to [the antitrust] laws to award damages’ for losses
    10    stemming from continued competition,” Cargill, Inc. v. Monfort of Colorado, Inc.,
     11   479 U.S. 104, 109–110 (1986) (quoting Brunswick, 429 U.S. at 488).62 The
     12   Supreme Court has explained that “[t]he purpose of the [Sherman] Act is not to
     13   protect businesses from the working of the market; it is to protect the public
     14   from the failure of the market.” Spectrum Sports, Inc. v. McQuillan, 506 U.S.
     15   447, 458 (1993). In this regard, the antitrust injury requirement clarifies that the
     16
     17   60
                 PLS alleges that it has standing to assert its claim under § 1 of the
          Sherman Act pursuant to §§ 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 & 26.
     18   Amended Complaint ¶ 23.
          61
     19          “[A] plaintiff’s obligation to provide the “grounds” of his “entitle[ment]
          to relief” requires more than labels and conclusions, and a formulaic recitation
    20    of the elements of a cause of action will not do. See Papasan v. Allain, 478 U.S.
          265, 286 (1986) (on a motion to dismiss, courts “are not bound to accept as true
     21   a legal conclusion couched as a factual allegation”). Factual allegations must be
          enough to raise a right to relief above the speculative level . . . .” Twombly, 550
    22    U.S. 544.
          62
                 In United States v. Topco Associates, Inc., 405 U.S. 596 (1972), the Supreme
    23    Court explained that “[a]ntitrust laws in general, and the Sherman Act in
          particular, are the Magna Carta of free enterprise. They are as important to the
    24    preservation of economic freedom and our free-enterprise system as the Bill of
          Rights is to the protection of our fundamental personal freedoms. And the
    25    freedom guaranteed each and every business, no matter how small, is the
          freedom to compete—to assert with vigor, imagination, devotion, and ingenuity
    26    whatever economic muscle it can muster.” Id. at 610; see also William Page, The
          Scope of Liability for Antitrust Violations, 37 STAN. L. REV. 1445, 1451 (1985)
    27    (“most commentators now agree that the purpose of [antitrust] law is to
          maximize economic efficiency, or consumer welfare, by the preservation of
    28    competitive markets” (footnote omitted)).

                                                  -14-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 15 of 29 Page ID #:1052




      1   Sherman Act is not directed against “conduct which is competitive, even
     2    severely so, but against conduct which unfairly tends to destroy competition
      3   itself . . . , out of concern for the public interest.” Id. (emphasis added).
     4          Thus, even when a challenged restraint has the effect of eliminating a
      5   rival, thereby reducing competition (at least with that rival), the elimination of a
     6    rival without harm to consumer welfare does not invoke the Sherman Act. See
      7   Rebel Oil Co., 51 F.3d at 1433 (citing Prods. Liab. Ins. Agency, Inc. v. Crum &
      8   Forster Ins. Cos., 682 F.2d 660, 663 (7th Cir. 1982)); see also Reiter, 442 U.S. at
     9    343. A private antitrust plaintiff must allege a plausible connection between the
    10    harm to itself and harm to the ultimate consumer. See Atl. Richfield, 495 U.S. at
     11   340–42. In sum, to allege a plausible antitrust injury, a private plaintiff must
     12   allege facts that, assumed to be true, show that the plaintiff’s injuries are caused
     13   by an anticompetitive aspect of the defendant’s conduct that also injures
     14   competition and consumers. See id. at 334–35 & 342–44; Rebel Oil Co., 51 F.3d
     15   at 1445; see also Cargill, 479 U.S. at 109–110; Brunswick, 429 U.S. at 489.
     16         Here, Defendants contend that PLS has not alleged facts plausibly to
     17   demonstrate that PLS has suffered an antitrust injury and, therefore, that PLS
     18   does not have standing as an antitrust plaintiff. For the reasons explained below,
     19   the Court agrees.
    20          In analyzing the antitrust injury requirement in the context of this case,
     21   one fundamental point informs the Court’s analysis: the distinction between, on
    22    the one hand, a pocket listing as a particular service offered to home sellers by
    23    real estate professionals, and, on the other hand, PLS’s business, which provides
    24    a platform for its members to market their pocket listings. As described above, a
    25    pocket listing, or an off-MLS listing, is a type of brokerage service provided by
    26    real estate professionals to home sellers who, “for reasons of privacy or
    27
    28

                                                   -15-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 16 of 29 Page ID #:1053




      1   security”63 for example, wish to avoid providing the detailed information that is
     2    required for a listing to be submitted to, and marketed through, an
      3   NAR-affiliated MLS.64 PLS emerged as a platform for real estate professionals
     4    to market private listings to other members without having to provide the
      5   detailed listing information required by the NAR-affiliated MLSs, thus
     6    preserving the home seller’s interest in not disclosing certain information about
      7   her listing.65
      8                    a.   The Alleged Injury to PLS
     9           To assess whether PLS states a plausible antitrust injury, the Court begins
    10    with PLS’s allegations regarding how the Clear Cooperation Policy harms PLS’s
     11   business.
     12          PLS alleges that the Clear Cooperation Policy has “eliminated the ability
     13   and incentive of real estate professionals to market pocket listings through
     14   PLS,”66 which has foreclosed PLS from accessing “a critical mass of listings
     15   necessary to obtain significant network effects and compete with the
     16   NAR-affiliated MLSs in the relevant market(s).”67 Consequently, listings were
     17   removed from PLS and submitted to NAR-affiliated MLSs, agent participation
     18   in PLS declined, and “PLS was foreclosed from the commercial opportunities
     19   necessary to innovate and grow.”68 PLS claims damages in the form of “lost
    20    profits”69 and “lost equity and goodwill,”70 which “diminish[ed] the value of
     21
          63
    22            Amended Complaint ¶ 6. A seller might also desire a pocket listing in
          order “to test the market for their home without the stigma that comes from
    23    listing and then delisting the property on a NAR-affiliated MLS.” Id.
          64
                  Id. at ¶¶ 6–8 & 61.
    24    65
                  Id. at ¶¶ 8, 58–60, 63,& 64.
    25    66
                  Id. at ¶ 112.
          67
    26            Id. at ¶ 113.
          68
                  Id. at ¶ 121.
    27    69
                  Id. at ¶ 124.
    28    70
                  Id. at ¶ 125.

                                                 -16-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 17 of 29 Page ID #:1054




      1   PLS as a going concern.”71 PLS seeks injunctive relief and an award of
     2    compensatory and treble damages.72
      3         PLS’s allegations in this regard are sufficient to meet the constitutional
     4    requirement for injury-in-fact and the first element of antitrust injury. PLS
      5   plausibly alleges that the Clear Cooperation Policy effectively discourages real
     6    estate professionals who are also members of an NAR-affiliated MLS from
      7   marketing their listings on PLS’s platform. Those real estate professionals’
      8   refusal to use PLS’s platform necessarily harms PLS’s business. But this is only
     9    the first element of antitrust injury—the constitutional dimension of the
    10    standing inquiry.
     11         Whether the Clear Cooperation Policy “may be properly characterized as
     12   exclusionary” for the purpose of an antitrust injury cannot be answered simply
     13   by considering its alleged effects on PLS. See Aspen Skiing Co. v. Aspen
     14   Highlands Skiing Corp., 472 U.S. 585, 605 (1985); Brantley, 675 F.3d at 1200
     15   (“Plaintiffs may not substitute allegations of injury to the claimants for
     16   allegations of injury to competition.”). The Court must also consider whether
     17   PLS has alleged facts to show that the Clear Cooperation Policy harms
     18   competition and consumers in the same way. See id.; Rebel Oil Co., 51 F.3d at
     19   1445 (“because the Sherman Act’s concern is consumer welfare, antitrust injury
    20    occurs only when the claimed injury flows from acts harmful to consumers”).
     21                b.     The Alleged Injury to Consumers
    22          In evaluating whether conduct can be properly characterized as
    23    exclusionary, the Court must consider how the challenged restraint affects
    24    consumers and “whether it has impaired competition in an unnecessarily
    25    restrictive way.” Aspen Skiing Co., 472 U.S. at 605. In this regard,
    26
    27    71
                Id. at ¶¶ 125 & 128.
    28    72
                See id. at Prayer for Relief.

                                                  -17-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 18 of 29 Page ID #:1055




      1   “‘exclusionary’ comprehends at the most behavior that not only (1) tends to
     2    impair the opportunities of rivals, but also (2) either does not further
      3   competition on the merits or does so in an unnecessarily restrictive way.” Id. at
     4    605 n.32 (quoting 3 P. AREEDA & D. TURNER, ANTITRUST LAW 78 (1978))
      5   (quotation marks omitted).
     6          Thus, the second element of antitrust injury requires PLS to allege facts
      7   showing a plausible injury to consumers that flows from an anticompetitive
      8   aspect of Defendants’ conduct; in this case, the alleged restraint on output
     9    through the Clear Cooperation Policy that limits the ability of NAR members, or
    10    members of an NAR-affiliated MLS, to compete to provide services to
     11   consumers.73 See Atl. Richfield, 495 U.S. at 335–36, 338–40, & 342–44 (rejecting
     12   the contention that “any loss flowing from a per se violation of § 1 automatically
     13   satisfies the antitrust injury requirement” and explaining that antitrust injury
     14   does not arise until “an anticompetitive aspect of the defendant’s conduct”
     15   injures both the plaintiff and consumers (emphasis in original)). The Supreme
     16   Court has explained that violations of the antitrust laws may have three, often
     17   interwoven, effects: “In some respects the conduct may reduce competition, in
     18   other respects it may increase competition, and in still other respects effects may
     19   be neutral as to competition.” Id. at 344. An antitrust injury does not arise,
    20    however, unless and until the challenged restraint also injures consumers. Id. at
     21   335–36, 338–40, & 342–44.
    22          PLS attempts to translate its own harm into harm to consumers by
    23    alleging that the Clear Cooperation Policy injures real estate professionals (the
    24    proximate purchasers of real estate listing network services) and home sellers
    25    and buyers (the ultimate consumers) through the same “mechanism of injury”
    26
    27
    28    73
                See Opposition 27:1–13.

                                                  -18-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 19 of 29 Page ID #:1056




      1   to PLS.74 Specifically, PLS avers that through the Clear Cooperation Policy,
     2    NAR “restrained the ability of licensed real estate professionals to offer” pocket
      3   listings, which purportedly harms consumers and competition by eliminating
     4    “from the market a form of real estate brokerage services desired by
      5   consumers,”75 thus excluding PLS, and thereby artificially maintaining or
     6    increasing the prices paid by real estate professionals for listing services.76 The
      7   Court finds that these allegations do not show a plausible injury to the ultimate
      8   consumers—the home buyers and sellers. Fatally, PLS’s theory that the Clear
     9    Cooperation Policy is a restraint on the output of brokerage listing services to
    10    consumers is illogical, and, additionally, it is contradicted by the allegations that
     11   PLS makes elsewhere in its Amended Complaint.77 See Iqbal, 556 U.S at 675
     12   (“A claim has facial plausibility when the plaintiff pleads factual content that
     13   allows the court to draw the reasonable inference that the defendant is liable for
     14   the misconduct alleged.”); Brantley, 675 F.3d at 1198 (“a complaint’s allegation
     15   of a practice that may or may not injure competition is insufficient to ‘state a
     16   claim to relief that is plausible on its face.’” (quoting Twombly, 550 U.S. at
     17   570)); Kendall, 518 F.3d at 1047–48.
     18         PLS does not allege any facts showing when, where, or, notably, how the
     19   output of real estate brokerage services or off-MLS listing services has
    20
     21   74
                 Amended Complaint ¶ 122.
    22    75
                 Id. at ¶ 115.
          76
    23           Id. at ¶¶ 115 & 122
          77
                 Cf. id. at ¶¶ 35–37, 88–91, & 106–115. Citing these paragraphs, PLS
    24    succinctly summarizes its antitrust injury allegations as follows: “By requiring
          third-party listing agents who wish to obtain the essential benefits of NAR
    25    membership to provide their listings to the MLS defendants, id. ¶¶ 35–37, 88–
          91, Clear Cooperation not only harms competition by reducing output and
    26    quality in the market for listing services, id. at ¶¶ 106–15, but in so doing, it
          ‘cut[s] off’ PLS’s access to a supply, pocket real estate listings, that is
    27    ‘necessary to enable the boycotted firm’—PLS—‘to compete.’” Pl.’s Suppl.
          Brief 7:1–7 (quoting Nw. Wholesale Stat., Inc. v. Pac. Stat. & Print. Co., 472 U.S.
    28    284, 294 (1985)).

                                                   -19-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 20 of 29 Page ID #:1057




      1   decreased.78 Defendants and PLS provide different marketing platforms for
     2    those listings. PLS does not adequately allege that the Clear Cooperation Policy
      3   has increased prices for services purchased or otherwise paid for by home sellers
     4    and buyers79 or that home sellers and buyers have been denied brokerage
      5   services80 that they desire as a result of the Clear Cooperation Policy.81 In the
     6    absence of any specific factual allegations to support PLS’s conclusions
      7   regarding consumer harm, there is no plausible antitrust injury.
      8         PLS’s antitrust injury contention is fundamentally flawed in yet another
     9    respect. PLS does not allege a plausible injury to participants on both sides of
    10    the market. The real estate market is a typical two-sided market where different
     11   products or services are offered to two distinct groups of customers—home
     12   sellers and home buyers. Listing platforms such as those provided by the MLS
     13   Defendants and PLS facilitate transactions by connecting sellers with potential
     14   buyers.82 See Ohio v. American Express, 138 S. Ct. 2274, 2280 (2018) (“a two-
     15
          78
                  Cf. Amended Complaint at ¶¶ 95, 111, 112, & 121 (listings were removed
     16   from PLS and submitted instead to NAR-affiliated MLSs, and NAR-affiliated
          MLSs continue to allow members to market off-MLS listings).
     17   79
                  With respect to conspiracies to restrict output and how they injure
     18   consumers, compare, e.g., In re National Football League’s Sunday Ticket Antitrust
          Litig., 933 F.3d 1136, 1155, 1157–58 (9th Cir. 2019) (allegations of conspiracy to
     19   restrict output of telecasts resulting in prices paid by the ultimate consumers
          being higher than they would be in the absence of the conspiracy were sufficient
    20    to allege antitrust standing), with Amended Complaint ¶¶ 114, 115, & 122; see
          also Apple Inc. v. Pepper, 139 S. Ct. 1514, 1521–23 (2019).
     21   80
                  PLS acknowledges that the market for real estate brokerage services is
          relevant to assess harm to competition and consumers. Amended Complaint
    22    ¶ 115 (the Clear Cooperation Policy “harmed consumers and competition by
          eliminating from the market a form of real estate brokerage services desired by
    23    consumers”).
          81
    24            See Cal. Dental Ass’n v. F.T.C., 526 U.S. 756, 776–77 (1999) (the relevant
          question is whether the challenged restraint obviously tends to limit the total
    25    delivery of services to the consumer); Amended Complaint ¶ 95 (NAR-affiliated
          MLSs continue to allow members to market off-MLS listings through private
    26    networks); cf. Nat’l Collegiate Athletic Ass’n v. Board of Regents of Univ. of
          Oklahoma, 468 U.S. 85, 114–15 (1984) (plaintiffs alleged a reduction in overall
    27    output of services to consumers as a consequence of the challenged restraint).
          82
                  See Amended Complaint at ¶ 31; see also id. at ¶¶ 19, 26, & 31 (explaining
    28    that the MLS Defendants “facilitate[ ]” real estate transactions).

                                                  -20-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 21 of 29 Page ID #:1058




      1   sided platform offers different products or services to two different groups who
     2    both depend on the platform to intermediate between them”); see also Evans &
      3   Noel, Defining Antitrust Markets When Firms Operate Two–Sided Platforms, 2005
     4    COLUM. BUS. L. REV. 667, 668 (2005) (“members of one customer group need
      5   members of the other group”).83 Amex sets forth a pleading standard in antitrust
     6    cases involving two-sided platforms: a plaintiff must allege (and later prove)
      7   injury to participants on both sides of the market. See Amex, 138 S. Ct. at 2287
      8   (“Evaluating both sides of a two-sided transaction platform is . . . necessary to
     9    accurately assess competition.”); Iqbal, 556 U.S. at 675.
    10          Accordingly, PLS must allege a plausible injury to both home sellers and
     11   home buyers, which it has not done. It is, perhaps, telling that PLS’s allegations
     12   focus almost entirely on home sellers. PLS makes no allegations regarding any
     13   demand for pocket listings by home buyers, no allegations explaining how pocket
     14   listings are beneficial to home buyers,84 and no allegations regarding how the
     15   Clear Cooperation Policy harms home buyers. PLS’s failure to address the
     16   buyer’s side of the market is not surprising given that the alleged inherent
     17
          83
     18          Compare Amended Complaint ¶¶ 50 & 51 (discussing the value of
          network services offered by MLSs), with Evans & Noel, supra, at 686–87
     19   (indirect network effects promote larger and fewer two-sided platforms because
          “[p]latforms with more customers in each group are more valuable to the other
    20    group”).
          84
                 Cf. id. at ¶ 8. PLS alleges that its platform benefits buyers by offering
     21   them an opportunity to learn about properties that were not widely marketed.
          This allegation, however, does not explain how buyers are otherwise benefited
    22    by off-MLS listings. According to PLS’s allegations, PLS effectively offers
          buyers the same basic benefit as an MLS (an opportunity to learn about
    23    properties on the market), but without the other efficiencies that are created by
          increased information and competition (mostly through information sharing on
    24    an MLS), as explained above. Indeed, one of the most important market
          efficiencies created by an MLS “is manifested in the reduction of the obstacles
    25    brokers must face in adjusting supply to demand: market imperfections are
          overcome in that information and communication barriers are reduced, along
    26    with the easing of the built-in geographical barrier confronting the buyer-seller
          relationship. Moreover, a realistic price structure is engendered.” Arthur D.
    27    Austin, Real Estate Boards and Multiple Listing Systems as Restraints of Trade, 70
          COLUM. L. REV. 1325, 1329 (1970), cited with approval in U.S. v. Realty
    28    Multi-List, Inc., 629 F.3d 1351, 1356 (5th Cir. 1980).

                                                 -21-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 22 of 29 Page ID #:1059




      1   advantages of a pocket listing—e.g., increased privacy and security for a seller to
     2    market his home without the wide exposure of the MLS and the avoidance of the
      3   stigma from listing and then delisting a property from the MLS85—appear to
     4    benefit the seller, almost exclusively. In contrast, home buyers stand to benefit
      5   from an increase in available information about the market (which increases
     6    price competition), not from a reduction in the provision of such information.
      7         PLS simply has not alleged plausible facts to show an injury to consumers
      8   on both sides of the market. These fundamental problems, taken together, show
     9    that PLS cannot allege a plausible antitrust injury.
    10                 c.     The Alleged Injury to Competition
     11         On its face, the Clear Cooperation Policy does not preclude real estate
     12   professionals from offering pocket listing services, nor does it preclude them
     13   from marketing their listings on PLS. Furthermore, there is no plausible
     14   inference from the alleged facts that the Clear Cooperation Policy has any such
     15   restrictive effect on the output of brokerage services to consumers. PLS does
     16   not allege any facts to show that real estate professionals have stopped (or will
     17   stop) offering pocket listings, or other types of listing services, when those
     18   services are demanded by consumers.86 To the contrary, sellers who desire to
     19   avoid listing their properties on an MLS may do so, for example, by working
    20    with an NAR-affiliated MLS member through the office exclusive exception87 or
     21   by engaging a real estate professional who does not belong to an NAR-affiliated
    22
          85
                 Id. at ¶ 6.
    23    86
                 Cf. Amended Complaint ¶ 115 (suggesting the opposite, i.e., that real
    24    estate professionals will presumably continue to compete to provide pocket
          listings as they have before).
    25    87
                 The office exclusive exception is significant. PLS alleges that the
          presence of large brokerages operating across the nation increased demand for a
    26    nationwide listing network. See id. at ¶¶ 46, 48, & 49. Surely, then, marketing a
          private listing within a large nationwide brokerage under the office exclusive
    27    exception provides significant exposure of the property in an off-MLS setting.
          This is important in evaluating whether the Clear Cooperation Policy has the
    28    plausible effect of reducing output of services to consumers. It does not.

                                                  -22-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 23 of 29 Page ID #:1060




      1   MLS.88 Moreover, the plain text of the policy does not proscribe real estate
     2    professionals from marketing pocket listings in the same way as they have
      3   previously: “bilaterally . . . , face to face, through phone calls, or by email.”89
     4    Furthermore, the Clear Cooperation Policy does not proscribe real estate
      5   professionals from making a choice about the listing network platforms in which
     6    they choose to participate. Of equal importance, consumers are not deprived of
      7   any choice in products or services.
      8         Indeed, accepting PLS’s allegations as true, the Clear Cooperation Policy
     9    has some plainly pro-competitive aspects, which underscore that PLS cannot
    10    allege a plausible connection between harm to its business and harm to
     11   competition and consumers. See F.T.C. v. Indiana Federation of Dentists, 476
     12   U.S. 447, 459 (1986) (in some cases, anticompetitive effects, or their absence,
     13   can be logically inferred based upon a rudimentary understanding of economics).
     14   At worst, the Clear Cooperation Policy is neutral to competition. And when a
     15   challenged restraint is beneficial or neutral to competition, “there is no antitrust
     16   injury, even if the defendant’s conduct is illegal per se.” Rebel Oil Co., 51 F.3d at
     17   1433 (emphasis added).
     18         The Clear Cooperation Policy requires listings that are publicized by a
     19   member of an NAR-affiliated MLS to be reciprocally listed on an MLS for
    20    exposure to other MLS members.90 This means that all MLS members have
     21   access to information about listings that are publicly marketed by other MLS
    22
    23    88
                 Id. at ¶ 95 (since the adoption of the Clear Cooperation Policy,
          NAR-affiliated MLSs have “effectively allow[ed] their members to market
    24    off-MLS listings under the auspices of the NAR-affiliated MLSs without
          violation of . . . Clear Cooperation Policy”); see also id. at ¶¶ 89, 93, & 115–17
    25    (implicitly recognizing that the Clear Cooperation Policy has not resulted in a
          decrease in overall output of services to consumers).
    26    89
                 Id. at ¶ 8; see also id. at ¶ 95.
    27    90
                 Id. at ¶ 89; see also id. at ¶¶ 32, 50, & 51 (explaining the inherent benefits
          of MLS membership, and that the value of membership in an MLS is a function
    28    of the contributions of the MLSs members).

                                                   -23-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 24 of 29 Page ID #:1061




      1   members, which ultimately promotes competition among real estate
     2    professionals and home sellers and buyers.91 Basic economics dictates that
      3   increased information about market conditions stimulates more competition
     4    among real estate professionals, whose goal is, at least in part, to match a buyer
      5   and a seller as quickly and efficiently as possible. This effect minimizes
     6    transaction costs. Consumers also have access to more information regarding
      7   market conditions, enabling them to make better informed choices about the
      8   bundle of real estate brokerage services that will best serve their needs.
     9          Although the Clear Cooperation Policy may harm PLS by discouraging
    10    the use of PLS’s platform,92 that injury to PLS’s business model does not
     11   translate to consumer harm. Notably, PLS alleges that the Clear Cooperation
     12   Policy results in, among other things, listings being “removed from PLS and
     13   submitted instead to NAR-Affiliated MLSs.”93 Shifting sales to “other
     14   competitors in the market,” however, “does not directly affect consumers and
     15   therefore does not result in antitrust injury.” Pool Water Prods., 258 F.3d at
     16   1036. Indeed, based upon this allegation (and others like it),94 it is evident that
     17   the Clear Cooperation Policy does not reduce the output of brokerage services to
     18   home sellers and buyers, nor does the policy reduce competition among the real
     19   estate professionals who provide services to consumers. Compare Cal. Dental
    20    Ass’n, 526 U.S. at 776–77 (no reduction in overall output of services to
     21   consumers), and Broadcast Music, Inc. v. Columbia Broadcasting System, Inc., 441
    22    U.S. 1, 21–24 (1979) (to similar effect), with Sunday Ticket Antitrust Litig., 933
    23    F.3d at 1155 (the challenged restraint plausibly reduced the overall output of
    24    services to consumers by restricting games available for viewing).
    25
          91
    26          Id. at ¶ 89; see also id at ¶¶ 32, 50, 51, & 95.
          92
                Id. at ¶¶ 111 & 112.
    27    93
                Id. at ¶ 121.
    28    94
                See, e.g., id. at ¶¶ 95, 108, & 121.

                                                   -24-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 25 of 29 Page ID #:1062




      1         2.     Leave to Amend
     2          In sum, based upon the foregoing, the Court finds that PLS fails to allege a
      3   plausible antitrust injury, so it will grant Defendants’ Rule 12(b)(6) Motions.
     4    PLS requests leave to amend.95 The Court, however, finds that another
      5   amendment of the complaint would be futile, for two reasons.
     6          First, the parties’ substantive meet-and-confer efforts already resulted in
      7   PLS’s filing of the Amended Complaint, and PLS declined to amend its pleading
      8   a second time.96 See Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir.
     9    2013) (a district court has “particularly broad” discretion to deny leave to
    10    amend where the plaintiff has previously amended). Second, under these
     11   circumstances, an amended complaint must allege “other facts consistent with
     12   the challenged pleading” that could “cure the deficiency.” Schreiber Distrib.
     13   Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986). In view of
     14   the fundamental problems with PLS’s theory of antitrust injury discussed above,
     15   the Court finds that the complaint cannot be saved by amendment. See
     16   Steckman v. Hart Brewing, 143 F.3d 1293, 1298 (9th Cir. 1998) (“Although there
     17   is a general rule that parties are allowed to amend their pleadings, it does not
     18   extend to cases in which any amendment would be an exercise in futility or
     19   where the amended complaint would also be subject to dismissal.”) (citations
    20    omitted).
     21         Accordingly, the Court will GRANT Defendants’ respective Motions,
    22    without leave to amend.
    23
    24
    25
    26
    27    95
                See Opposition 37:26–27.
    28    96
                See NAR Motion 20:4–14; NAR Reply 15:11–16.

                                                  -25-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 26 of 29 Page ID #:1063




      1         3.     The Remaining Elements of PLS’s Claim Under § 1 of the
     2                 Sherman Act
      3         With respect to Defendants’ other arguments for the dismissal of PLS’s
     4    Amended Complaint, the Court would grant the motion by Midwest RED for
      5   the reasons set forth below.
     6          As stated in the preceding sections, to state a § 1 claim, a plaintiff must
      7   plead facts showing the plausible existence of “(1) a contract, combination or
      8   conspiracy among two or more persons or distinct business entities; (2) by
     9    which the persons or entities intended to harm or restrain trade or commerce
    10    among the several States, or with foreign nations; (3) which actually injures
     11   competition.” Kendall, 518 F.3d at 1047.
     12         With respect to the first element, the Court would find that PLS
     13   sufficiently alleges concerted action by Defendants Bright MLS, Cal Regional
     14   MLS, and NAR. NAR promulgated the Clear Cooperation Policy, see
     15   Alvord-Polk, Inc. v. Schumacher Co., 37 F.3d 996, 1007 (3d Cir. 1994) (a trade
     16   association’s adoption of regulations that govern competition between members
     17   is sufficient to plead concerted action); see also Silver v. N.Y. Stock Exchange, 373
     18   U.S. 341 (1963), and Bright MLS and Midwest RED, as NAR-affiliated MLSs,97
     19   were obligated to adopt the Clear Cooperation Policy by May 1, 2020, pursuant
    20    to the 2020 NAR Handbook on Multiple Listing Policy,98 see, e.g., Robertson v.
     21   Sea Pines Real Estate Cos., 679 F.3d 278, 286-87 (4th Cir. 2012) (MLS rules are
    22    concerted action under § 1); Freeman v. San Diego Ass’n of Realtors, 322 F.3d at
    23    1150; Realty Multi-List, 629 F.2d at 1361 & n.20. Although the Amended
    24    Complaint does not allege that Bright MLS and Cal Regional MLS ultimately
    25    adopted the Clear Cooperation Policy, PLS’s allegation that Bright MLS and
    26
    27    97
                Id. at ¶¶ 18 & 19.
    28    98
                Id. at ¶ 90; see also id. at ¶¶ 103–105.

                                                   -26-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 27 of 29 Page ID #:1064




      1   Cal Regional MLS were required to do so supports a plausible inference that
     2    they did.99 At this stage of the litigation, such allegations are sufficient to plead
      3   concerted action under § 1.
     4          PLS does not, however, allege facts plausibly to show that Midwest RED
      5   was part of the alleged conspiracy. Notably, Midwest RED is not an
     6    NAR-affiliated MLS, and PLS does not allege that Midwest RED adopted the
      7   Clear Cooperation Policy. PLS merely alleges that Midwest RED participated in
      8   private communications about the Clear Cooperation Policy through the MLS
     9    Council, voiced support for the Clear Cooperation Policy, and was present for a
    10    vote recommending that NAR adopt the Clear Cooperation Policy at a later
     11   date.100 These are allegations of parallel business conduct; they are not
     12   sufficient to establish Midwest RED’s participation in the alleged conspiracy
     13   because such allegations do not give rise to a plausible inference that Midwest
     14   RED ever reached an agreement with the other MLS Defendants or NAR
     15   regarding the Clear Cooperation Policy. Twombly, 550 U.S. at 553–554
     16   (allegations of parallel business behavior, even “conscious parallelism,” falls
     17   short of establishing an agreement constituting a Sherman Act offense); In re
     18   Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1194 (9th Cir. 2015)
     19   (to similar effect). Moreover, PLS’s conclusory allegation that Midwest RED is
    20    a competitor with the other MLS Defendants is not plausible, given that each of
     21   the MLS Defendants serves a different geographic market.101
    22
          99
                 See id. at ¶¶ 68–94, 102, & 104–05.
    23    100
                 Id. at ¶¶ 71, 73–74, 77–79, & 86.
    24    101
                 The Court would not make any such finding with respect to the
          NAR-affiliated MLS Defendants because PLS’s allegation that the
    25    NAR-affiliated MLSs were obligated to adopt the Clear Cooperation Policy is
          sufficient to plead concerted action, as explained above. Thus, the question with
    26    respect to Bright MLS and Cal Regional MLS is whether they were competitors
          with each other, and competitors with PLS in a national market. The Court
    27    would find that this is a question of fact not suitable for resolution on a motion to
          dismiss. See Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1044–45
    28    (9th Cir. 2015).

                                                   -27-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 28 of 29 Page ID #:1065




      1          Putting aside, for the moment, the Court’s analysis and conclusion with
     2    respect to the element of antitrust injury, the Court would otherwise find that
      3   PLS has alleged facts plausibly to show that the Clear Cooperation Policy is a
     4    prima facie unreasonable restraint of trade under the Rule of Reason
      5   framework.102 See Indiana Fed. Of Dentists, 476 U.S. at 459–62 (agreement to
     6    limit services offered to consumers requires a procompetitive justification under
      7   the Rule of Reason); In re Nat’l Football League’s Sunday Ticket Antitrust Litig.,
      8   933 F.3d 1136, 1150–51 (9th Cir. 2019) (same); Newcal Indus., 513 F.3d at 1044–
     9    45 (there is no requirement that a plaintiff allege the defendants’ power within
    10    the relevant market with specificity, and “relevant market” element is typically
     11   a factual element); Rebel Oil Co., 51 F.3d at 1433–35. Whether PLS would
     12   ultimately prevail under the Rule of Reason framework necessarily would
     13   involve questions of fact—such as the procompetitive justifications offered by
     14   Defendants and the market power of the respective Defendants—that would not
     15   be appropriate for resolution at this stage of the litigation.
     16   B.     PLS’s Claim under the Cartwright Act
     17          Claims under § 1 of the Sherman Act and claims under the Cartwright Act
     18   are analyzed under the same legal standard. See name.space, Inc. v. Internet Corp.
     19   for Assigned Names & Numbers, 795 F.3d 1124, 1131 n.5 (9th Cir. 2015); City of
    20    Tuolumne v. Sonora Cmty. Hosp., 236 F.3d 1148, 1160 (9th Cir. 2001).
     21   Accordingly, the Court’s analysis of and conclusion regarding, PLS’s claim
    22    under § 1 of the Sherman Act are dispositive of PLS’s claim under the
    23    Cartwright Act.
    24                                    V. CONCLUSION
    25           Based upon the foregoing, the Court will enter an Order GRANTING
    26    Defendants’ respective Motions to Dismiss, without leave to amend, on the
    27
          102
                 See Amended Complaint at ¶¶ 1–15, 28–32, 38–41, 46–51, 94–101, & 106–
    28    116.

                                                   -28-
Case 2:20-cv-04790-JWH-RAO Document 98 Filed 02/03/21 Page 29 of 29 Page ID #:1066




      1   ground that PLS fails to allege a plausible antitrust injury. The Court will also
     2    DENY Cal Regional MLS’s Motion to Strike as moot, in view of its ruling on
      3   the Motions to Dismiss.
     4
      5   Dated: February 3, 2021
                                                  John W. Holcomb
     6                                            UNITED STATES DISTRICT JUDGE
      7
      8
     9
    10
     11
     12
     13
     14
     15
     16
     17
     18
     19
    20
     21
    22
    23
    24
    25
    26
    27
    28

                                                 -29-
